DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 6, 8, and 14-33 directed to Groups of inventions and/or Species non-elected without traverse.  Accordingly, claims 6, 8, and 14-33 have been cancelled.

Allowable Subject Matter
Claims 1-5, 7, and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, while certain prior art references teach various limitations required by claim 1, no combination of references was found that teaches or makes obvious the limitations of wherein “wherein such that upon activation of the plunger loading mechanism, the plunger loading mechanism urges and moves the primary container in an axial direction toward the injection drive mechanism to reduce a distance between the stopper and the plunger before the injection drive mechanism is activated” and in combination with the rest of the limitations of claim 1. For example, the previously cited Sarnoff reference (US Patent #3,797,489) discloses a drug delivery device (as seen in Fig 1,2) comprising: an outer casing (100+104); a primary container 135 disposed in the outer casing and comprising a distal end (end to the left in Fig 1) carrying a dose delivery member 150, a proximal end (to the right in Fig 1), and an interior chamber (within which drug 146 resides, as seen in Fig 1) extending between the distal and proximal ends, the interior chamber for storing a drug (Col 2, Lines 27-29) and a stopper 148 movably disposed in the interior chamber for expelling the drug from the dose delivery member at the distal end (Col 5, Lines 9-10); an injection drive mechanism 138+162 comprising a plunger 162 and a first energy source 138, the first energy source exerting a first force on the plunger such that upon activation of the injection drive mechanism the first energy source causes the plunger to urge the stopper toward the distal end of the primary container (Col 4, Lines 65-66). While Sarnoff further discloses a plunger loading mechanism 210 comprising a second energy source 212 exerting a second force on the primary container to bias the primary container toward the injection drive mechanism (Col 4, Lines 48-51), Sarnoff does not describe that the spring 212 or any part of the plunger loading mechanism urges and moves the primary container in an axial direction toward the injection drive mechanism to reduce a distance between the stopper and the plunger before the injection drive mechanism is activated, as presently claimed. The purpose for these claimed limitations appears to be for substantially reducing or eliminating kinetic energy applied by the plunger to the drug, the drug storage device, and/or injector by limiting the velocity of the plunger rod prior to contacting the stopper or causing the stopper and plunger rod to contact each other prior to activating the plunger drive mechanism. Accordingly, the plunger loading mechanism ensures that pressure delivered by the plunger to the drug product does not induce syringe breakage, cause appreciable "slap" or discomfort to the patient, and/or prevents shear forces from damaging the drug product (see instant paragraph [0090]).
There are prior art references that appear to address the above issue, such as Cowe (US 2013/0317447 A1), however Cowe addresses the issue by incorporating a damping mechanism into the in combination with the rest of the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Remarks, filed 1/19/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejections of claims 1-5, 7, and 9-13 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783